DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 1/5/2022.
Claim 1 is amended.
Claims 8 and 9 are new.
Claims 1-9 are pending in the current application.
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of Costas explicitly teaches away from using a pump to assist in providing motive force to the intake water and cites paragraph [0006] and [0021] of Costas.  The examiner disagrees. Costas teaches away from a system that relies solely on compressed air generated by air compressors (See Patent US 5524568 referred to in [0006] of Costas) but is silent on water pumps to provide motive force to the water inlet of the venturi.  Even so, Costas partially capitulates in [0044] and states ‘ if need be, the air intake of the injector may be aided by an air fan adding to the atmospheric pressure”.  Costas clearly teaches that using water as a motive fluid through an ejector is a preferred way to create microbubbles rather than air compressors alone.  In essence, a pump is a device that requires energy input to move a fluid/gas from a source through a pipe to another source or container.  The ship structure and its prime movers meet both the definition and function of a “pump” in Costas as the ship moves through the water.  Substituting a traditional centrifugal pump .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9are rejected under 35 U.S.C. 103 as being unpatentable over Costas et al., US 20140030118.  Costas discloses a method for reducing friction on a ship hull using microbubbles, comprising: 
a water intake #100 penetrating the bow ship hull 
an ejector #200 draw air, 
an air supply intake mechanically coupled to said ejector to create air microbubbles,
a microbubble hull discharge opening #303 penetrating a ship hull bottom and mechanically coupled to said ejector to release microbubbles into the ship’s 
Costas does not explicitly disclose a pump mechanically coupled to the water inlet, and to the ejector to provide motive fluid to draw in air, but rather provides the motive fluid to the ejector through the movement of the vessel.  Such arrangement of Costas meets both the broad definition of a pump and the functional operation of a pump.  Various other types of pumps are well known in the art to provide motive force to a fluid and applicant has not specified a pump that is in any way novel or unique.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Costas by adding a pump to assist in providing motive force to the intake water.  Doing so allows greater control of the fluid flow to the ejector and would provide a means for controlling the air flow at all vessel speeds.
Regarding claims 4, 6 and 7: The location of the air supply inlet, either above the deck or from within the hull and placing the water intake in a bulbous ship bow are minor modifications or design alterations easily within the skills and abilities of a routineer.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Costas in further view of Takahashi, US 7677191.  Costa discloses the invention set forth above, but does not explicitly disclose the location of the ejection opening on the sides and bottom of the hull.  Takahashi discloses a frictional resistance system with microbubble ejection openings on the hull sides and bottom (See Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide microbubble ejection openings on the hull bottom and sides .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617